                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ALEXANDRA MIKAELA LAIRD,

        Plaintiff,

v.                                                                      No. 18-cv-0301 SMV

NANCY A. BERRYHILL,
Acting Commissioner of Social Security Administration,

        Defendant.

                                        JUDGMENT

        Having granted Defendant’s Unopposed Motion to Reverse and Remand for Further

Administrative Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g) [Doc. 24],

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.



                                                  ______________________________
                                                  STEPHAN M. VIDMAR
                                                  United States Magistrate Judge
                                                  Presiding by Consent
